Electronically Filed
                                                      Supreme Court
                                                      SCWC-11-0000067
                                                      02-JUL-2012
                                                      03:53 PM


                       NO. SCWC-11-0000067


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


               In the Matter of the Application of

               HAWAII ELECTRIC LIGHT COMPANY, INC.

                  For Approval of Rate Increases

              and Revised Rate Schedules and Rules

               __________________________________

           KEAHOLE DEFENSE COALITION, INC., a Hawai'i

    nonprofit corporation, Petitioner/Participant-Appellant,


                               vs.


      PUBLIC UTILITIES COMMISSION OF THE STATE OF HAWAI'I,

                      Respondent/Appellee,


                               and


    HAWAII ELECTRIC LIGHT COMPANY, INC., a Hawai'i nonprofit

         corporation, Respondent/Participant-Appellee,


                               and


   DIVISION OF CONSUMER ADVOCACY, DEPARTMENT OF COMMERCE AND

 CONSUMER AFFAIRS OF THE STATE OF HAWAI'I, Respondent/Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

          (ICA NO. CAAP-11-0000067; DOCKET NO. 05-0315)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

     (By: Nakayama, Acting C.J., Acoba, and McKenna, JJ.,

    Circuit Judge Nishimura, in place of Recktenwald, C.J.,

      recused, and Circuit Judge Perkins, due to vacancy)


          The Application for Writ of Certiorari filed on May 16,


2012 by Petitioner/Participant-Appellant Keahole Defense

Coalition, Inc. is hereby rejected.


          DATED:   Honolulu, Hawai'i, July 2, 2012.



Michael J. Matsukawa,
           /s/ Paula A. Nakayama

for petitioner

                                 /s/ Simeon R. Acoba, Jr.

Thomas W. Williams, Jr.,

Peter Y. Kikuta,
                /s/ Sabrina S. McKenna

Lisa A. Bail,

Adams K. Robinson
               /s/ Rhonda A. Nishimura

(Goodsill, Anderson,

Quinn & Stifel),
                /s/ Richard K. Perkins

for respondent





                                 2